Citation Nr: 1708787	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include generalized anxiety disorder not otherwise specified (NOS), but not including Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from April 1987 to August 1987 and active military service from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the VA Regional Office (RO) in Indianapolis, Indiana. 

In September 2010, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

In March 2011, the case was remanded to obtain additional treatment records, Social Security Administration (SSA) records, and to afford the Veteran VA examinations.  It was again remanded in May 2014 to obtain addendum medical opinions. 

In a May 2015 decision, the Board denied claims for entitlement to service connection for an acquired psychiatric disorder, joint aches, headaches and memory loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Order, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the motion for the issue of entitlement to service connection for an acquired psychiatric disorder, not including PTSD.  The Joint Motion for Remand indicated that the Veteran specifically abandoned further appeals of claims for entitlement to service connection for PTSD, joint aches, headaches and memory loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Joint Motion for Remand indicates that no nexus opinion is of record specifically considering the Veteran's anxiety disorder; diagnosed in the context of April 2008 and September 2011 VA examinations.  On remand, the AOJ must afford the Veteran an additional psychiatric examination.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's most recent VA treatment records not already associated with the claims file.  Once obtained, these records should be associated with he claims file.

2.  Afford the Veteran an in-person psychiatric examination.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion. 

The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran has a psychiatric disorder, specifically considering the currently diagnosed anxiety disorder, that is related to his military service or any incident of service. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

